        Case 2:20-cv-00694-NR Document 22 Filed 12/02/20 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
LORIN TURKOVICH,                         )
                                         )
             Plaintiff,                  ) 2:20-cv-00694-NR
                                         )
      v.                                 )
                                         )
SALLY BEAUTY SUPPLY LLC,                 )
                                         )
             Defendant.                  )
              ORDER ENTERING DEFAULT JUDGMENT
      Plaintiff Lorin Turkovich filed this action on May 11, 2020, alleging that
Defendant Sally Beauty Supply LLC terminated her based on her disabilities
(PTSD, ADHD, and anxiety), in violation of the Americans with Disabilities
Act. [ECF 1]. On July 31, 2020, Ms. Turkovich served Sally with a summons
and the complaint. [ECF 6]. Despite being served, Sally never responded to
the complaint or sought an extension to do so. After Sally’s time to respond to
the complaint expired, Ms. Turkovich filed a request for entry of default on
September 1, 2020. [ECF 9]. The Clerk of Court entered default on September
21, 2020. [ECF 10].
      Ms. Turkovich moved for default judgment on September 24, 2020. [ECF
11; ECF 12]. The Court held a hearing on the motion by Zoom videoconference
on November 30, 2020. [ECF 21]. Now, based on the evidence and testimony
presented at the hearing and a review of Ms. Turkovich’s written submissions,
the Court finds as follows:
I.    Ms. Turkovich has satisfied the prerequisites to obtain a default
      judgment against Sally Beauty Supply LLC.
      First, Ms. Turkovich has satisfied the prerequisites to obtain a default
judgment against Sally under Federal Rule of Civil Procedure 55(b)(2). See
Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000); Harty v. Azad
Holdings LLC, No. 14-6566, 2016 WL 4045338, at *2 (E.D. Pa. July 27, 2016).
           Case 2:20-cv-00694-NR Document 22 Filed 12/02/20 Page 2 of 6




      1.      Legitimate Cause of Action.         Ms. Turkovich’s unchallenged
complaint states a legitimate claim of disability discrimination against Sally.
See Harty, 2016 WL 4045338, at *2 (“[T]he Court must first ascertain whether
the unchallenged facts constitute a legitimate cause of action, since a party in
default does not admit mere conclusions of law.”) (cleaned up). Specifically,
Ms. Turkovich alleges (1) that she has a disability (PTSD, ADHD, and
Anxiety); (2) that she is a qualified individual under the ADA (i.e., that she
could perform the “essential functions of her job” at all relevant times); (3) that
she suffered an adverse employment action (termination); and (4) that her
employer was aware of her disability at the time she was fired.              These
allegations are sufficient to state a prima facie case of disability discrimination,
which Sally has failed to rebut. Additionally, Ms. Turkovich testified at the
default-judgment hearing about comments made by her supervisor that
further support an inference of discrimination, at least in the absence of any
rebuttal by Sally.
      2.      Prejudice to Plaintiff. Ms. Turkovich would suffer prejudice if
default judgment is denied. Where a defendant does not appear to defend a
claim at all, despite having ample opportunity to do so, “denying the motion
will prejudice [the plaintiff] because [she] has no other means of vindicating
[her] claims.” Id. at *3 (cleaned up).
      3.      Litigable Defense. Sally has not asserted any litigable defense,
because it has not appeared at all. “[T]he court may presume that an absent
defendant who has failed to answer has no meritorious defense because it is
not the court’s responsibility to research the law and construct the parties’
arguments for them.” Joe Hand Promotions, Inc. v. Yakubets, 3 F. Supp. 3d
261, 271 (E.D. Pa. 2014) (cleaned up). In particular, Sally has not offered any
non-discriminatory reason to justify its firing of Ms. Turkovich.
                                         -2-
           Case 2:20-cv-00694-NR Document 22 Filed 12/02/20 Page 3 of 6




      4.      Culpable Conduct. Sally’s ongoing failure to appear or defend
against Ms. Turkovich’s allegations in the face of proper service is, in itself,
grounds for concluding that Sally defaulted with sufficient culpability to justify
the entry of default judgment. See Innovative Office Prods., Inc. v.
Amazon.com, Inc., No. 10-4487, 2012 WL 1466512, at *3 (E.D. Pa. Apr. 26,
2012) (“A defendant’s default, or its decision not to defend against allegations
in a complaint, may be grounds for concluding that the defendant’s actions are
willful.”); Broad. Music, Inc. v. Spring Mount Area Bavarian Resort, Ltd., 555
F. Supp. 2d 537, 542 (E.D. Pa. 2008) (“Defendants’ default and their decision
not to defend against these allegations are grounds for concluding that their
actions were willful.”).
II.   Ms. Turkovich is entitled to recover $28,390.96 in combined back
      pay, front pay, and emotional-harm damages.
      Next, the evidence presented at the hearing established that Ms.
Turkovich is entitled to recover a total of $28,390.96 in damages upon entry of
default judgment against Sally, which breaks down as follows:
      1.      Back Pay. An award of back pay is appropriate. See Johnson v.
Dependability Co., L.L.C., No. 15-3355, 2016 WL 852038, at *4-5 (E.D. Pa. Mar.
3, 2016). After considering the evidence presented, the Court finds that Ms.
Turkovich is entitled to back pay in the total amount of $14,331.88. This
amount represents back pay covering the period from the end of Ms.
Turkovich’s employment with Sally until the date of the damages hearing (i.e.,
July 30, 2019 until November 30, 2020), calculated using Ms. Turkovich’s wage
of $10.15 per hour and average of 21.9 hours worked per week during that time
period plus interest at a 3% rate, see id. at *3, but excluding wages for two
months where Ms. Turkovich was briefly employed at a dollar store. See id.
(“Federal courts have discretion over whether to award prejudgment interest

                                       -3-
           Case 2:20-cv-00694-NR Document 22 Filed 12/02/20 Page 4 of 6




and the interest rate to be used. … Federal courts typically use the IRS
overpayment rate, which is 3%, or the one-year T-bill rate, which varies over
time.”). Ms. Turkovich consented to the exclusion of the wages for those two
months during the hearing, in order to avoid providing more detailed
calculations as to mitigation. Moreover, the Court has no doubt that Ms.
Turkovich’s hourly wages as a cashier at a dollar store do not exceed in any
material way the wages she would have made had she been employed by Sally
during this time. Thus, excising these two months from the Court’s back-pay
calculations is an appropriate way to account for Ms. Turkovich’s mitigation.
Beyond this, Ms. Turkovich presented sufficient evidence that further
mitigation was not feasible given her state of mind and emotional well-being.
      2.      Front Pay. An award of front pay is also appropriate, to provide
Ms. Turkovich with compensation sufficient to allow reasonable time for her to
reestablish herself in the job market. See Schall v. Ronak Foods, No. 19-1463,
2019 WL 4034765, at *4 (E.D. Pa. Aug. 27, 2019) (“Determining what
constitutes a reasonable period for [the plaintiff] to reestablish her rightful
place in the job market is left to the Court’s discretion.”). Based on the evidence
presented, the Court finds that front pay in the total amount of $11,559.08 is
appropriate. This amount reflects one year of front pay at Ms. Turkovich’s
wage of $10.15 per hour and her 2019 average of 21.9 hours worked per week.
The Court finds that this is a reasonable prediction of the wages necessary to
compensate Ms. Turkovich for the time needed to find equivalent, part-time
retail or service industry work. Compare to Schall, 2019 WL 4034765, at *4
(awarding one year of front pay to “on and off” restaurant employee).
      3.      Emotional Harm. The Court finds that Ms. Turkovich is entitled
to recover some compensatory damages for the emotional harm caused by Sally
unlawfully terminating her from a job she loved for discriminatory reasons.
                                       -4-
        Case 2:20-cv-00694-NR Document 22 Filed 12/02/20 Page 5 of 6




See Gagliardo v. Connaught Labs., Inc., 311 F.3d 565, 573-74 (3d Cir. 2002)
(“The testimony demonstrated the effects of the mental trauma, transforming
Gagliardo from a happy and confident person to one who was withdrawn and
indecisive. … [T]his evidence establishes a reasonable probability that
Gagliardo incurred the emotional damages[.]”); Perez v. Camden Municipal
Court, No. 14-7473, 2016 WL 7338524, at *4 (D.N.J. Dec. 19, 2016) (“The Third
Circuit has upheld a jury award for emotional damages under the ADA based
on testimony from lay witnesses.”).
      Specifically, Ms. Turkovich presented evidence that her pre-existing
mental-health conditions were exacerbated by the firing, and that she has
experienced significant depression ever since. Sally is liable for exacerbating
these conditions, even if it did not cause them in the first place. See Hare v. H
& R Indus., Inc., No. 00-4533, 2002 WL 777956, at *2 (E.D. Pa. Apr. 29, 2002)
(“[U]nder the so-called eggshell plaintiff doctrine of tort law, it is well-known
that the Defendant tortfeasor takes the Plaintiff as she is. That Plaintiff was
susceptible to other stress factors is irrelevant to the amount of damages.”).
      At the same time, however, the Court is mindful of the amorphous nature
of this harm, and cautious to ensure that any emotional damages serve only a
compensatory (not punitive) purpose. There is no evidence of physical injury
or hospitalization due to any emotional injury. Nor is there any evidence that
Sally engaged in aggravating conduct beyond the act of firing Ms. Turkovich.
After balancing these considerations, the Court finds that an award of
$2,500.00 is appropriate to compensate Ms. Turkovich for the emotional harm
she has suffered.




                                      -5-
       Case 2:20-cv-00694-NR Document 22 Filed 12/02/20 Page 6 of 6




                              CONCLUSION
     For the foregoing reasons, the Court will enter default judgment in favor
Ms. Turkovich and against Sally Beauty Supply LLC for the principal sum of
$28,390.96. A separate judgment order follows.
                                          BY THE COURT:
                                          /s/ J. Nicholas Ranjan
                                          United States District Judge




                                    -6-
